Citation Nr: 1102790	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-01 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent 
for service-connected shell fragment wound, right temporal 
region, with retained foreign body and cluster headaches.  

2.  Entitlement to an effect date prior to February 23, 2007, for 
service connection for shell fragment wound, right temporal 
region, with retained foreign body and cluster headaches.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from July 1968 to July 1970.  

This appeal to the Board of Veterans Appeals (Board) arises from 
an August 2007 rating action which granted service connection for 
shell fragment wound, right temporal region, with retained 
foreign body and cluster headaches, evaluated as 50 percent 
disabling, and which assigned an effective date for service 
connection of February 23, 2007.  The Veteran appealed the issues 
of entitlement to an increased initial evaluation, and 
entitlement to an earlier effect date for service connection.  

A review of the Veteran's substantive appeal, received in January 
2009, shows that he requested a hearing before a Member of the 
Board (i.e., Veterans Law Judge) at the RO.  However, in a 
statement, received in December 2009, the Veteran stated that he 
desired to withdraw his request for a hearing.  See 38 C.F.R. 
§ 20.702(e) (2010).  Accordingly, the Board will proceed without 
further delay.


FINDINGS OF FACT

1.  In August 2007, the RO granted service connection for shell 
fragment wound, right temporal region, with retained foreign body 
and cluster headaches, evaluated as 50 percent disabling, with an 
effective date of February 23, 2007.  

2.  The Veteran's shell fragment wound, right temporal region, 
with retained foreign body and cluster headaches, is not shown to 
present such an unusual disability picture as to render 
application of the regular rating schedule provisions 
impracticable.  

3.  On February 23, 2007, and no earlier, the Veteran submitted a 
claim for service connection for shell fragment wound, right 
temporal region, with retained foreign body and cluster 
headaches.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 
percent for service-connected shell fragment wound, right 
temporal region, with retained foreign body and cluster 
headaches, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.102, 
3.159, 3.321(b)(1), 4.7, 4.124a, Diagnostic Codes 8100, 8045 
(2010).  

2.  The criteria for an effective date prior to February 23, 
2007, for service connection for shell fragment wound, right 
temporal region, with retained foreign body and cluster 
headaches, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.157, 3.400 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Initial Evaluation

The Veteran asserts that he is entitled to an increased initial 
evaluation for his service-connected shell fragment wound, right 
temporal region, with retained foreign body and cluster 
headaches.  He argues that this disability is shown to have 
existed since the early 1980's.  See Veteran's appeal (VA Form 
9), received in January 2009.  

With regard to the history of the disability in issue, see 38 
C.F.R. § 4.1 (2010), the Veteran's service records show that he 
served in Vietnam, and that his awards include the Combat 
Infantryman Badge and the Purple Heart.  The Veteran's service 
treatment reports show that in May 1969, he was treated for 
multiple fragment wounds of the back, and right elbow.  The post-
service medical evidence shows that the Veteran began receiving 
treatment for headaches, and associated sinus symptoms, as early 
as 1998.  A private August 2006 magnetic resonance imaging (MRI) 
study noted a metallic foreign body within the subcutaneous 
tissues of a right temporal scalp lesion.  

There is no competent evidence associating headaches with the 
retained metallic foreign body in the right temporal region.  
Nevertheless, in August 2007, the RO generously granted service 
connection for shell fragment wound, right temporal region, with 
retained foreign body and cluster headaches, evaluated as 50 
percent disabling, and assigned an effective date for service 
connection of February 23, 2007.  The Veteran appealed the issue 
of entitlement to an increased initial evaluation.  

The Veteran is appealing the original assignment of a disability 
evaluation following an award of service connection.  In such a 
case, it is not the present level of disability which is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The RO has evaluated the Veteran's shell fragment wound, right 
temporal region, with retained foreign body and cluster 
headaches, under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100.  
Under DC 8100, a 50 percent evaluation is warranted for headaches 
with very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  

Throughout the rating period on appeal, the Veteran's shell 
fragment wound, right temporal region, with retained foreign body 
and cluster headaches, have been rated as 50 percent disability 
pursuant to DC 8100.  The Veteran's assigned evaluation of 50 
percent, effective February 23, 2007, is the maximum allowable 
rating for migraine and thus represents a full grant of the 
benefits sought for the period from February 23, 2007.  See AB v. 
Brown, 6 Vet. App. 35, 39 (1993).  Accordingly, DC 8100 cannot 
serve as a basis for a higher rating.  

The Board has also considered whether any other alternate 
diagnostic code, applied by analogy, might enable a higher 
evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  
In this regard, 38 C.F.R. § 4.124a, DC 8045, concerning brain 
disease due to trauma, affords a maximum 10 percent rating for 
purely subjective complaints such as headaches.  Ratings in 
excess of 10 percent are only assignable if the evidence 
demonstrates multi-infarct dementia associated with brain trauma.  
As the competent evidence of record fails to show any competent 
evidence of  multi-infarct dementia, a higher rating is not 
warranted via application of DC 8045.  There are no other 
relevant diagnostic codes for consideration.  

Although the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service.  Thus, the Board has reviewed the entirety of 
the disability picture, but finds that it is not so exceptional 
or unusual as to render impractical the application of the 
regular schedular criteria.  There is no indication of an 
exceptional disability picture such that the schedular evaluation 
for the service-connected chronic shell fragment wound, right 
temporal region, with retained foreign body and cluster 
headaches, is inadequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  A disability rating in itself is recognition that 
the impairment makes it difficult to obtain or keep employment.  
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. 
§§ 4.1, 4.15).  In this case, there is no evidence to show that 
the Veteran's shell fragment wound, right temporal region, with 
retained foreign body and cluster headaches, affects his ability 
to function at work.  Nor does the evidence show any 
hospitalization for any relevant symptoms.  In this regard, in a 
statement, received in April 2009, the Veteran stated that he was 
not filing a claim for individual unemployability.  Given the 
foregoing, the severity of his shell fragment wound, right 
temporal region, with retained foreign body and cluster 
headaches, is not shown to be so severe as to render his 
schedular evaluation inadequate, and to warrant referral.  Thun.  
The Board therefore finds that the evidence is insufficient to 
show that exceptional or unusual circumstances exist, or that 
there is marked interference with employment, to suggest that the 
Veteran is not adequately compensated by the regular rating 
schedule.  VAOPGCPREC 6-96, 61 Fed. Reg. 66749 (1996).  

In deciding the Veteran's increased initial evaluation claim, the 
Board has considered the determination in Fenderson and Hart, and 
whether the Veteran is entitled to an increased evaluation for 
separate periods based on the facts found during the appeal 
period.  The evidence of record supports the conclusion that the 
Veteran is not entitled to additional increased compensation 
during any time within the appeal period.  The Board therefore 
finds that the evidence is insufficient to show that the Veteran 
had a worsening of his shell fragment wound, right temporal 
region, with retained foreign body and cluster headaches, such 
that an increased initial evaluation is warranted.  

In conclusion, there is no basis for an evaluation in excess of 
50 percent for shell fragment wound, right temporal region, with 
retained foreign body and cluster headaches, for any portion of 
the rating period on appeal.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).  


II.  Earlier Effective Date

The Veteran asserts that he is entitled to an effect date prior 
to February 23, 2007, for service connection for shell fragment 
wound, right temporal region, with retained foreign body and 
cluster headaches.  He essentially argues that he is shown to 
have received treatment for this disability many years prior to 
the effective date.  

In August 2007, the RO granted service connection for shell 
fragment wound, right temporal region, with retained foreign body 
and cluster headaches, evaluated as 50 percent disabling, and 
assigned an effective date for service connection of February 23, 
2007.  

In general, except as otherwise provided, the effective date of 
an evaluation an award of pension, compensation or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a belief 
in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered an 
informal claim. Such informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155(a).  

The claims file includes a VA Form 21-4138 ("statement in support 
of claim"), which bears a date stamp indicating that it was 
received by VA on February 23, 2007.  In that document, the 
Veteran's representative indicated that the Veteran was filing a 
claim for "cluster headaches caused by shrapnel that is in the 
right temporal region of his head."  

A review of the claims folder does not show that any 
communication was received from the Veteran prior to February 23, 
2007 which may be construed as indicating an intent to seek or 
apply for service connection for headaches.  Given the foregoing, 
the earliest possible effective date for the grant of service 
connection for the Veteran's disability is February 23, 2007.  
See 38 C.F.R. § 3.400 (2010).  

In summary, the pertinent and undisputed facts in this case are 
that there is no evidence to show that a claim for service 
connection for shell fragment wound, right temporal region, with 
retained foreign body and cluster headaches, was received prior 
to February 23, 2007.  Under the law, the earliest possible 
effective date, and the appropriate effective date, is February 
23, 2007, which is the date of receipt of the claim.  The Court 
has held that where the law not the evidence is dispositive, the 
Board should deny an appeal because of an absence of a legal 
merit or the lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The Veteran has failed to allege 
facts which meet the criteria in the law or regulations, and his 
claim must be denied.  

VA is not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was expressed.  
See Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. 
Brown, 7 Vet. App. 352, 356-57 (1995).  There is no provision in 
the law for awarding an earlier effective date based on the 
Veteran's assertion that the disability existed before he filed 
the claim.  The fact that the Veteran had this disability prior 
to the claim is irrelevant.  The record does not include any 
communication from the veteran or his representative received 
prior to claim that may reasonably be construed as an indication 
he was seeking service connection for this disability.  


III.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
In March 2007, VCAA notice was issued in association with the 
Veteran's claim for service connection.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This 
claim was granted in August 2007, and the issues on appeal (i.e., 
entitlement to an increased initial evaluation, and entitlement 
to an earlier effective date for service connection) arose from 
this grant of service connection.  In such cases, where service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled; no additional § 5103(a) notice is required.  
Dingess/Hartman, 19 Vet. App. at 491, 493.  The Board further 
notes that, although it was not required, in September 2009, the 
RO issued a VCAA notice with regard to the claim for an earlier 
effective date.  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  The Veteran's 
service treatment reports, and VA and non-VA medical records, 
have been obtained, and the Veteran has been afforded an 
examination.  In May 2009, the Veteran was afforded a hearing at 
the RO.  The appellant and his representative have not made the 
RO or the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and they have not 
argued that any error or deficiency in the accomplishment of the 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield.  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by a failure of VA in its duty to assist, and 
that any violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).


ORDER

The appeal is denied.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


